DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-12, 16, 19-28 of U.S. Patent No.11218903. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the application are clearly anticipated by claim 1 of the patent.
Claims 2-3 of the application are clearly anticipated by claims 10-11 of the patent.
Claim 4 of the application are clearly anticipated by claim 11 of the patent.
Claims 5-6 of the application are clearly anticipated by claims 8-9 of the patent.
Claim 7 of the application are clearly anticipated by claim 5 of the patent.
Claim 8 of the application are clearly anticipated by claim 2 of the patent.
Claim 9 of the application are clearly anticipated by claim 1 of the patent.
Claim 10 of the application are clearly anticipated by claim 12 of the patent.
Claim 11 of the application are clearly anticipated by claim 21 of the patent.
Claims 12-13 of the application are clearly anticipated by claim 22 of the patent.
Claims 14-15 of the application are clearly anticipated by claims 19-20 of the patent.
Claim 16 of the application are clearly anticipated by claim 16 of the patent.
Claims 17-18 of the application are clearly anticipated by claims 27-28 of the patent.
Claim 19 of the application are clearly anticipated by claim 27 of the patent.
Claims 20-27 of the application are clearly anticipated by claims 21-27 of the patent.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1, 7, 10, 16, 17, 22, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koodli (US 20100091653 A1) in view of Choi-Grogan ( US 20100128697 A1).
Regarding claim 1, Koodli discloses:
A method, the method comprising: 
establishing, by a first network device, a first connection with a terminal (FIG 1, FIG 3, FIG 4, [0025], abstract; wherein multiple radio access technologies in a communication network, wherein the UE attaches to RAN 122 ( considered as an anchor RAN, a first RAN)  using an access technology); 
receiving, by the first network device, a first quality of service (QoS) parameter from a core network device ( FIG 4,[0008], [0036], [0040]; wherein a gateway is implemented to include a first network connection to send and receive data flows from a packet network, wherein a bearer set up request message is sent from a SGW (SGW, SGSN, MME, GGSN/PWG as a typical core network element) ); 
establishing, by the second network device, according to the second QoS parameter, a second connection between the terminal and the second network device ( Fig 3, [0010], [0018]-[0021], wherein a UE attaches two RANs, RAN 122, RAN 124, during soft handover using a QoS attribute); 
wherein the first connection between the first network device and the terminal is kept after the second connection between the terminal and the second network device is established ( Fig 3, [0010], [0018]-[0021], wherein a UE attaches two RANs, RAN 122, RAN 124, during soft handover using a QoS attribute).
Koodli does not explicitly disclose :
sending, by the first network device, to a second network device, a second QoS parameter based on the first QoS parameter; receiving, by the second network device, the second QoS parameter;
However, the teaching of sending, by the first network device, to a second network device, a second QoS parameter based on the first QoS parameter; receiving, by the second network device, the second QoS parameter is well known in the art as evidenced by Choi-Grogan.
Choi-Grogan discloses:
sending, by the first network device, to a second network device, a second QoS parameter based on the first QoS parameter ( Fig 1-2, Abstract, [0032]-[0033], discloses a PDP context including a QoS, a cellular platform/RAN sending PDP context(s) (comparing QoS) to a Femto platform/RAN); 
receiving, by the second network device, the second QoS parameter ([0038], wherein femto network can reconfigure a RAB associated with received PDP context in accordance with the QoS requirements of the PDP context).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Choi-Grogan as mentioned above as a modification as to Koodli, such that the combination would allow to get QoS information, in order to for a femto network platform perform a radio access bearer reconfiguration and meet QoS requirements of the resumed PDP context.
Regarding claim 7, Koodli as modified by Choi-Grogan discloses all the features with respect to parent claim 1 as outlined above.
wherein the first QoS parameter and the second QoS parameter are identical or different ( Choi-Grogan, [0038], wherein femto network can reconfigure a RAB associated with received PDP context in accordance with the QoS requirements of the PDP context).

Claims 10 and 16 are the apparatus claims corresponding to method  claims 1 and 7 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1 and 7 respectively, above

Regarding claim 17, Koodli discloses:
A second network device, comprising: 
at least one memory configured to store a computer program or instructions; and at least one processor, wherein the at least one processor is coupled to the at least one memory, and the at least one processor is configured to execute the computer program or the instructions stored in the memory, to enable the second network device to perform: 
a first QoS parameter received by the first network device from a core network ,wherein a first connection is established between the first network device and a terminal ( FIG 4,[0008], [0036], [0040]; wherein a gateway is implemented to include a first network connection to send and receive data flows from a packet network, wherein a bearer set up request message is sent from a SGW (SGW, SGSN, MME, GGSN/PWG as a typical core network element) ); and 
establishing, according to the second QoS parameter, a second connection between the second network device and the terminal (FIG 4, FIG 2B, [0020], [0021], [0023],[0032]; wherein a second RAN is a network component among multiple radio access technologies with different transceiver, wherein the new connection is established in the second RAN with QoS parameters for the flow from the first RAN, wherein the UE attaches to the second RAN using a second access technology while still attached to the first RAN using a first access technology), 
wherein the first connection between the first network device and the terminal is kept after the second connection between the terminal and the second network device is established ( Fig 3, [0010], [0018]-[0021], wherein a UE attaches two RANs, RAN 122, RAN 124, during soft handover using a QoS attribute).
Koodli does not explicitly disclose : 
receiving, from a first network device, a second quality of service (QoS) parameter that is based on the first QoS parameter.
However, the teaching of receiving, from a first network device, a second quality of service (QoS) parameter that is based on the first QoS parameter is well known in the art as evidenced by Choi-Grogan.
Choi-Grogan discloses:
receiving, from a first network device, a second quality of service (QoS) parameter that is based on the first QoS parameter( Fig 1-2, Abstract, [0032]-[0033], [0038], discloses a PDP context including a QoS, a cellular platform/RAN sending PDP context(s) (comparing QoS) to a Femto platform/RAN, femto network can reconfigure a RAB associated with received PDP context in accordance with the QoS requirements of the PDP context); 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Choi-Grogan as mentioned above as a modification as to Koodli, such that the combination would allow to get QoS information, in order to for a femto network platform perform a radio access bearer reconfiguration and meet QoS requirements of the resumed PDP context.
Regarding claim 22, Koodli discloses:
A terminal, comprising: at least one memory configured to store a computer program or instructions; and at least one processor, wherein the at least one processor is coupled to the at least one memory, and the at least one processor is configured to execute the computer program or the instructions stored in the memory, to enable the terminal to perform: 
establishing a first connection with a first network device; receiving, from the first network device, a message comprising a parameter of a link at a second network device (FIG 1, FIG 3, FIG 4, [0025], abstract; wherein multiple radio access technologies in a communication network, wherein the UE attaches to RAN 122 ( considered as an anchor RAN, a first RAN)  using an access technology), 
February 9, 2022Attorney Docket No. HW758495 establishing a second connection between the second network device and the terminal according to the message ( Fig 3, [0010], [0020], [0021], wherein a UE attaches two RANs, RAN 122, RAN 124, during soft handover using QoS), 
wherein the first connection between the first network device and the terminal is kept after the second connection between the terminal and the second network device is established (Fig 3, [0025]-[0026], MAG 122  in access technology 1 performs an initial binding registration AT MESSAGE 144 with ATT ID, Fig 4, [0037], discloses a soft handover between a LTE macro network and a femto network. One of the ordinary skill would find it obvious that when a  macro communicates with a femto, the macro has already selected the femto).
Koodli does not explicitly disclose :
wherein the parameter is obtained by the second network device based on a second quality of service (QoS) parameter received from the first network device, and the second QoS parameter is based on a first QoS parameter received by the first network device from a core network;
However, the teaching of wherein the parameter is obtained by the second network device based on a second quality of service (QoS) parameter received from the first network device, and the second QoS parameter is based on a first QoS parameter received by the first network device from a core network is well known in the art as evidenced by Choi-Grogan.
Choi-Grogan discloses:
wherein the parameter is obtained by the second network device based on a second quality of service (QoS) parameter received from the first network device ( Fig 1-2, [0032], discloses a PDP context includes a QoS profile and a cellular platform/RAN sending PDP context(s) to a Femto platform/RAN), and the second QoS parameter is based on a first QoS parameter received by the first network device from a core network([0038], wherein femto betwork can reconfigure a RAB associated with received PDP context in accordance with the QoS requirements of the PDP context);
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Choi-Grogan as mentioned above as a modification as to Koodli, such that the combination would allow to get QoS information, in order to for a femto network platform perform a radio access bearer reconfiguration and meet QoS requirements of the resumed PDP context.
Regarding claim 27, Koodli as modified by Choi-Grogan discloses all the features with respect to parent claim 22 as outlined above.
wherein the second connection includes a direct signaling connection between the terminal and the second network device ( Choi-Grogan, [0028], control signaling).

Claims 4-6, 8, 13-15, 18, 23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koodli (US 20100091653 A1) in view of Choi-Grogan ( US 20100128697 A1)  and Petrovic (US 20080069088 A1).
Regarding claim 4, Koodli as modified by Choi-Grogan discloses all the features with respect to parent claim 1 as outlined above.
Koodli as modified by Choi-Grogan does not explicitly disclose:
further comprising: transmitting, by the first network device, a first set of data packets including one or more data packets to the terminal, respectively, through a first packet data convergence protocol (PDCP) entity of the first network device, through a radio link control (RLC) layer subblock of the first network device, through a media access control (MAC) layer subblock of the first network device, and through a physical (PHY) layer subblock of the first network device; transmitting, by the first network device, a second set of data packets including one or more data packets to the second network device; and transmitting, by the second network device, the second set of data packets to the terminal, respectively, through a second PDCP entity of the second network device, through a RLC layer subblock of the second network device, through a MAC layer subblock of the second network device, and through a PHY layer subblock of the second network device, wherein the first PDCP entity is separated from the second PDCP entity.
However, Petrovic discloses :
further comprising: transmitting, by the first network device, a first set of data packets including one or more data packets to the terminal, respectively, through a first packet data convergence protocol (PDCP) entity of the first network device, through a radio link control (RLC) layer subblock of the first network device, through a media access control (MAC) layer subblock of the first network device, and through a physical (PHY) layer subblock of the first network device ( Fig 3, Fig 10, [0047]-[0053], S-RNC sending Active Set Update, Physical Channel Reconfiguration through RRC,  Fig 3-5, Fig 8, [0022]-[0023],[0061], DCH-FP PDUs, [0104], [0063]-[0064], discloses PDCP with user plane); 
transmitting, by the first network device, a second set of data packets including one or more data packets to the second network device(Fig 3, Fig 10, [0047]-[0053], S-RNC sending Active Set Update, Physical Channel Reconfiguration); and 
transmitting, by the second network device, the second set of data packets to the terminal, respectively, through a second PDCP entity of the second network device, through a RLC layer subblock of the second network device, through a MAC layer subblock of the second network device, and through a PHY layer subblock of the second network device, wherein the first PDCP entity is separated from the second PDCP entity ( Fig 3, Fig 10, [0047]-[0053], S-RNC sending Active Set Update, Physical Channel Reconfiguration through RRC, Fig 3-5, Fig 8, [0022]-[0023],[0061], DCH-FP PDUs, [0104], [0063]-[0064], discloses PDCP with user plane).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of  Petrovic as mentioned above as a modification as to Koodli (as modified by Choi-Grogan), such that the combination would allow to perform an active set update and cell change procedures simultaneously by the S-RNC, in order to aim at nearly optimal utilization of available radio resources and Quality of Service (QoS), and to decide moving the functionality from one access element  to another access element in the network based on resource optimization.
Regarding claim 5, Koodli as modified by Choi-Grogan discloses all the features with respect to parent claim 1 as outlined above.
Koodli as modified by Choi-Grogan does not explicitly disclose :
further comprising: selecting, by the first network device, the second network device according to a measurement result of the terminal.
However, Petrovic discloses :
selecting, by the first network device, the second network device according to a measurement result of the terminal ( Fig 8, [0036], [0056], line 2-5, [0059]; wherein decision on triggering the relocation is made by RRC in the S-RNC based on certain measurements including the Target RNC  information).
the combination is obvious for the same reasons applied to the claim 4.
Regarding claim 6, Koodli as modified by Choi-Grogan discloses all the features with respect to parent claim 1 as outlined above.
Koodli as modified by Choi-Grogan does not explicitly disclose :
further comprising: receiving, by the first network device, one or more measurement results of candidate network device or radio access capability information of the terminal for selecting the second network device.
However, Petrovic discloses :
receiving, by the first network device, one or more measurement results of candidate network device or radio access capability information of the terminal for selecting the second network device ( Fig 3, Fig 8, [0006], line 13-15; wherein a Drift RNS (D-RNS) supports a Serving RNS (S-RNS) by providing radio resources when required. [0055], line 5-7, [0059]; wherein UE transmits a measurement report to the S-RNC via RRC signaling during relocation procedure, relocation may be defined as a method of moving the S-RNC functionality from one RNC to another RNC in the network, wherein the measurement report contains the set of IEs for operation of the RRC protocol in the Target RNC like UE capabilities, the Target RNC ID, RRC info).
the combination is obvious for the same reasons applied to the claim 4.
Regarding claim 8, Koodli as modified by Choi-Grogan discloses all the features with respect to parent claim 1 as outlined above.
wherein the establishing, by the second network device, according to the second QoS parameter, the second connection between the terminal device and the second network device comprises: obtaining, by the second network device, a parameter of a link at the second network device according to the second QoS parameter ( Choi-Grogan, ([0038], wherein femto betwork can reconfigure a RAB associated with received PDP context in accordance with the QoS requirements of the PDP context) ;
Koodli as modified by Choi-Grogan does not explicitly disclose :
sending, by the second network device, a message comprising the parameter of the link to the first network device, wherein the first network device is configured to send the message to the terminal.
However, Petrovic discloses:
sending, by the second network device, a message comprising the parameter of the link to the first network device, wherein the first network device is configured to send the message to the terminal ( Fig 3, Fig 10, [0047]-[0053], S-RNC sending Active Set Update, Physical Channel Reconfiguration).
the combination is obvious for the same reasons applied to the claim 4.

Claims 13-15 are the apparatus claims corresponding to method  claims 4-6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 4-6 respectively, above.
Claim 18 is the apparatus claim corresponding to method  claim 8 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 8 respectively, above.
Claims 23 and 25 are the apparatus claims corresponding to method  claims 5 and 4 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 5 and 4 respectively, above.

Allowable Subject Matter
Claims 2-3, 9, 11-12, 19-21, 24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “further comprising: receiving, by the first network device, data packets from the core network device; splitting, by the first network device, the data packets into one or more first data packets and one or more second data packets; transmitting, by the first network device, the one or more first data packets to the terminal and the one or more second data packets to the second network device; and transmitting, by the second network device, the one or more second data packets to the terminal”.
 Claim 3 is objected based on the same reasons by virtue of its dependency of claim 2.
Claim 9 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “receiving, by the second network device, an establishment response message for the second connection directly from the terminal”.
Claims 11-12 recite the same allowable subject matter as in Claims 2-3.
Claims 20-21 recite the same allowable subject matter as in Claims 2-3.
Claim 24 is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the computer program or the instructions, when executed by the at least one processor, further cause the terminal to perform: receiving one or more first data packets from the first network device; and receiving one or more second data packets from the second network device, wherein the one or more second data packets are received by the second network device from the first network device to forward to the terminal, wherein data packets from a core network are split by the first network device into the one or more first data packets and the one or more second data packets”.
Claims 26, 19 recite the same allowable subject matter as in Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461